                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


ZIMMERMAN AG & CATTLE                             CV 18-5-BLG-TJC
COMPANY, LLC, and RANDY
NUNN,
                                                  ORDER OF DISMISSAL
                    Plaintiffs,                   WITH PREJUDICE

vs.

NAU COUNTRY INSURANCE
COMPANY,

                    Defendants.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 51),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 13th day of March, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
